          Case 1:19-cv-00103-CWD Document 2 Filed 04/03/19 Page 1 of 2



Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Sarah K. Stellberg (ISB # 10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 ANNE HAUSRATH, JOHN WHEATON,
 JOANIE FAUCI, MEG FEREDAY, ROGER                    Case No. 1:19-cv-00103
 ROSENTRETER, KATHRYN
 RAILSBACK, DALE REYNOLDS, and                       RULE 7.1 CORPORATE DISCLOSURE
 GREAT OLD BROADS FOR                                STATEMENT
 WILDERNESS,

         Plaintiffs,

         v.

 UNITED STATES DEPARTMENT OF THE
 AIR FORCE,

         Defendant.


       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record for

Plaintiffs certifies that Great Old Broads for Wilderness has no corporate parents, subsidiaries, or

affiliates and no publicly held corporation owns 10% or more of its stock. A supplemental

disclosure statement will be filed upon any change in the information provided herein.




                                                                                                   1
        Case 1:19-cv-00103-CWD Document 2 Filed 04/03/19 Page 2 of 2



DATED: April 3, 2019               Respectfully submitted,

                                   /s/ Sarah K. Stellberg_________
                                   Sarah K. Stellberg (ISB # 10538)
                                   sstellberg@advocateswest.org
                                   Laurence (“Laird”) J. Lucas (ISB # 4733)
                                   llucas@advocateswest.org
                                   Advocates for the West
                                   P.O. Box 1612
                                   Boise, ID 83701
                                   (208) 342-7024
                                   (208) 342-8286 (fax)

                                   Attorneys for Plaintiffs




                                                                              2
